Citation Nr: 0432673	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
prior to January 20, 1999, for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date prior to April 30, 1997, 
for a total rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from October 1941 to September 
1945.

The record reflects that a June 2000 rating decision, in 
pertinent part, continued the 50 percent disability 
evaluation for PTSD, which had been effective from the date 
of service connection in April 30, 1997, and granted a TDIU 
rating, effective from April 30, 1997.  Later, in an 
unrelated appeal, the Board's May 2001 decision found no 
clear and unmistakable error in May 1946 and November 1947 
rating decisions that had denied service connection for 
psychiatric disability.  The veteran appealed the Board's May 
2201 decision to the United States Court of Appeals for 
Veterans Claims (Court).  The parties to that appeal agreed 
that the effective date for service connection for PTSD 
should be changed to September 27, 1947 and that the 
appropriate disability rating should be a matter for initial 
consideration by the agency of original jurisdiction, subject 
to the right of appeal.

Subsequently, pursuant to the stipulated agreement dated in 
March 2003 between the veteran and VA, the regional office 
(RO) issued a rating decision in June 2003, assigning a 50 
percent rating for PTSD from September 27, 1947 and a 70 
percent rating for PTSD thereafter.  The effective date of 
the TDIU rating - i.e., April 30, 1997 - remained unchanged.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 2003 decision of the 
Department of Veterans Affairs (VA) RO in St. Petersburg, 
Florida, and a January 2004 decision, in which the RO denied 
the veteran's claim for an effective date prior to April 30, 
1997, for TDIU.

In November 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

An attempt to obtain relevant medical records must be made 
before the Board addresses these issue on appeal.  A June 
1997 VA new patient treatment note indicates that the veteran 
provided the following information:  He had moved from 
Pennsylvania 9 years before.  While in Pennsylvania, he had 
received psychiatric treatment at the Fulton VA Medical 
Center (VAMC).  After moving to Florida, a private physician 
in Melbourne treated him for a psychiatric disorder and 
placed him on Paxil and Xanax.  These VA and non-VA records 
are not of record.  They are potentially relevant to the 
veteran's claims because they may show the level of 
disability due to the veteran's PTSD prior to 1997.  

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
any evidence in his possession that pertains 
to the claims on appeal.  He should also be 
asked to provide a release to obtain records 
from the private physician in Melbourne, 
Florida, who treated him with Paxil and Xanax 
prior to the June 1997 VA new patient 
treatment note, discussed above.  If the 
veteran provides the appropriate release, the 
RO should attempt to obtain the evidence 
identified.  The evidence obtained should be 
associated with the claims files.

2.  The RO should obtain records of the 
veteran's treatment at the VAMC in Fulton, 
Pennsylvania, which would be dated prior to 
the veteran's move to Florida in the late 
1980s.  The records should include copies of 
any records of Mental Health Clinic (MHC) 
visits the veteran had at that facility.  If 
the treatment records cannot be obtained, 
that fact should be documented in the claims 
files.

3.  The RO should thereafter take 
adjudicatory action on the claims on appeal, 
including considering whether there is any VA 
or non-VA medical evidence dated prior to 
November 7, 1996, so as to require 
consideration of the pre-November 7, 1996 
criteria for evaluating psychiatric disorder 
and TDIU claims.  See 38 C.F.R. §§ 4.16(c), 
4.132, Diagnostic Code 9411 (1995).  If any 
benefits sought are denied, the RO should 
furnish a supplemental statement of the case 
to the veteran and his representative.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims files should be returned to this Board for 
further appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




